Case 3:20-cv-01508-TAD-KLH Document 6 Filed 01/22/21 Page 1 of 1 PageID #: 108




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

JOHN LEE BASS                                               CIVIL ACTION NO. 20-1508

                                                            SECTION P
VERSUS
                                                            JUDGE TERRY A. DOUGHTY

JERRY GOODWIN                                               MAG. JUDGE KAREN L. HAYES



                                           JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections [Doc. No. 5] thereto filed with this Court, and, after a de

novo review of the record, finding that the Magistrate Judge’s Report and Recommendation is

correct and that judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner John Lee Bass’s

Petition for Writ of Habeas Corpus is DENIED and DISMISSED WITH PREJUDICE as

time-barred under 28 U.S.C. § 2244(d).

       MONROE, LOUISIANA, this 22nd day of January, 2021.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
